Title: Daniel Webster to James Madison, 24 May 1830
From: Webster, Daniel
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                May 24. ’30
                            
                        
                        
                        I have hitherto forborne to send you a copy of the speech delivered by me on a recent occasion, from an
                            apprehension, that, since the speech referred to opinions supposed by some, but not admitted by others, to have received
                            your approbation in time passed, you might imagine that I expected from you some intimation of what was the truth, on this
                            point. But, altho’ I feel reluctant to omit longer to send you the speech, I pray you to be advised, that I do not feel
                            that I have the slightest right to call on you for any expression of opinion, or any remark on former occurrences. I would
                            not, indeed, conceal my conscious concern not to have misunderstood, or misrepresented, the Resolutions which are understood
                            to have recd. your concurrence; nor my full conviction, that on questions of this kind, your opinions are of the greatest
                            possible weight. Nevertheless, there is nothing which gives me a right to expect from you any suggestion or remark.
                        I avail myself gladly of this opportunity to present my most respectful & grateful remembrance to Mrs
                            Madison, & to tender to you renewed assurances of my highest respect, & most fervent good wishes.
                        
                            
                                Danl Webster
                            
                        
                    